DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 10-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US20200018605) in view of Ganjineh et al (US20200098135).
Regarding claim 1, Kusano teaches a system comprising: 
one or more processors (para. [0004]); and
one or more computer-readable media storing instructions executable by the one or more processors (para. [0004]), wherein the instructions, when executed, cause the system to perform operations comprising:
receiving an image from a sensor (126 in fig. 1 which is part of sensor system 120, para. [0027], the sensors in sensor system 120 can include one or more cameras) of an autonomous vehicle traversing an environment (para. [0050], In one or more embodiments, the vehicle 100 is highly automated or completely automated);
determining a subset of pixels of the image associated with an object (370 in fig. 3, Detecting objects in an image requires determining pixels in the image associated with the object) having an object type which occurs repeatedly in the 
determining, based at least in part on the subset of pixels, an image feature indicative of an image location of a portion of the object represented in the image (para. [0030], the width of the particular object 370, the heading angle of the particular object 370);
determining, based at least in part on a map, a landmark location of the portion of the object in the environment (320 in fig. 3, para. [0026], [0030], a mapped landmark 320 that is within a predetermined distance from vehicle);
determining a difference between the image feature and the landmark location (420 in fig. 4, para. [0032], Calculating a longitudinal distance between the particular object 370 and the mapped landmark 320. This calculated longitudinal distance is the difference or error between the position of the mapped landmark 320 and the position of the particular object 370);
determining, based at least in part on the difference, a position of the autonomous vehicle in the environment (para. [0032], [0035], The use of a detected and matched particular object 370 and a mapped landmark 320 to correct the longitudinal position of vehicle 100. It would be necessary to determine the longitudinal position of the vehicle to correct it); and


	Kusano fails to teach generating a segmented image by semantically segmenting the image and determining a difference between the image as represented in the subset of pixels of the segmented image and the landmark location.
	However Ganjineh teaches generating a segmented image by semantically segmenting an image to define boundaries of objects and identify objects (para. [0058], [0063], [0066], a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes"). Ganjineh also teaches determining a difference between the image as represented in the subset of pixels of the segmented image and the landmark location (para. [0120], the comparison comprises matching and/or aligning the positions of one or more features, e.g. landmarks and/or lane markings, of the local map representation with the positions of the corresponding features in the reference map section. The local map representation is interpreted to be the segmented image as described in para. [0065] and the reference map section is interpreted to comprise the landmark location). It is also noted that Ganjineh teaches determining, based at least in part on the difference, a position of the autonomous vehicle in the environment (para. [0026], 
Therefore taking the combined teachings of Kusano and Ganjineh as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Ganjineh into the method of Kusano. The motivation to combine Ganjineh and Kusano would be to accurately determine the location and orientation of a vehicle within the road network (para. [0026] of Ganjineh).


Regarding claim 4, the modified invention of Kusano teaches a system wherein the sensor is a first sensor (126 in fig. 1 of Kusano), the operations further comprising:
receiving second sensor data from a second sensor of the autonomous vehicle (147 in fig. 1, para. [0059] of Kusano, GPS navigation system); and 
determining, based at least in part on the second sensor data, an estimated location of the autonomous vehicle (para. [0065] of Kusano, The navigation system 147 can include one or more devices, sensors, applications, and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle),
wherein determining the position of the autonomous vehicle is further based at least in part on the estimated location (para. [0073] of Kusano).


	Regarding claim 6, the limitations have been analyzed and rejected with respect to claim 1.


	Regarding claim 8, the modified invention of Kusano teaches a method wherein determining the feature comprises: 
segmenting the image based at least in part on a plurality of classifications (para. [0028] of Kusano, selecting the objects would require segmenting the objects in the image. Para. [0058] of Ganjineh, step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes"), the plurality of classifications comprising the repeated object classification (para. [0060] of Kusano, The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines. Para. [0204], [0209] of Ganjineh);
determining a subset of pixels of the image having the repeated object classification (para. [0028] of Kusano, Detecting objects in an image requires determining pixels in the image associated with the object. Para. [0209] of Ganjineh); and 
determining the feature based at least in part on the subset of pixels (para. [0030] of Kusano, the width of the particular object 370, the heading angle of the particular object 370. Para. [0209] of Ganjineh).


	Regarding claim 10, the modified invention of Kusano teaches a method wherein the repeated object classification comprises a lane marking, a light, a sign post, or a barrier (para. [0060] of Kusano, Para. [0209] of Ganjineh).


	Regarding claim 11, the modified invention of Kusano teaches a method further comprising:
determining an estimated position of the vehicle (para. [0065] of Kusano) based at least in part on an additional sensor of the vehicle (para. [0059] of Kusano),
wherein determining the position of the vehicle is further based at least in part on the estimated position (para. [0073] of Kusano), and
wherein the additional sensor comprises one or more of: an inertial measurement unit (para. [0059] of Kusano), an accelerometer (para. [0059] of Kusano), a gyroscope (para. [0059] of Kusano), a magnetometer, or a wheel encoder.


	Regarding claim 12, the modified invention of Kusano teaches a method wherein determining the position of the vehicle is based at least in part on the estimated position (para. [0073] of Kusano), a covariance associated with the estimated position, or a covariance associated with the additional sensor.


Regarding claim 14, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 15, the modified invention of Kusano teaches one or more computer-readable storage media the operations further comprising:
receiving an image from a sensor of the vehicle traversing the environment (126 in fig. 1 of Kusano, 202 in fig. 2 of Ganjineh);
inputting an image into a neural network trained to semantically segment images (para. [0058], [0209] of Ganjineh, semantic segmentation of the image is performed using a machine learning algorithm. For instance, a trained convolutional neural network, such as the so-called "SegNet" or "PSPNet" systems, or modifications thereof, may suitably be used for the segmentation and classification of the image data); and 
receiving a semantically segmented image from the neural network (para. [0058] of Ganjineh, used for the segmentation and classification of the image data).


	Regarding claim 16, the modified invention of Kusano teaches one or more computer-readable storage media wherein the neural network (para. [0058] of Ganjineh) is further trained to detect features of repeated objects (para. [0058] of Ganjineh, The object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", 


Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 8.


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 10.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US20200018605) and Ganjineh et al (US20200098135) in view of Miller et al (US20200064827).
Regarding claim 2, the modified invention of Kusano fails to explicitly teach a system wherein the landmark location is determined based at least in part on a mode or a mean of a cluster of points representing the portion of the object.
However Miller teaches determining an object location based at least in part on a mode or a mean of a cluster of points representing the portion of the object (para. [0021], Clusters may represent a set of data points with some similarity to one another (e.g., clusters of reflected pulses with similar energy or reception timing). The user of Lidar and clustering may allow a robot to identify data points associated with reflections 
Therefore taking the combined teachings of Kusano and Ganjineh with Miller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Miller into the system of Kusano and Ganjineh. The motivation to combine Miller, Ganjineh and Kusano would be to enable a self-driving operation in socially acceptable and safe ways (para. [0020] of Miller).

Claims 3, 13, and17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US20200018605) and Ganjineh et al (US20200098135) in view of Wisniowski (US20180307238).
Regarding claim 3, the modified invention of Kusano fails to teach a system wherein the operations further comprise: 
projecting, as a projected landmark, the landmark location into the image, 
wherein the difference is based at least in part on a first image coordinate associated with the image feature and a second image coordinate associated with the projected landmark.

However Wisniowski teaches projecting a landmark location into the image (para. [0054], project LIDAR data from the scan of the camera field of view onto the image data (e.g., by converting to the camera reference frame) to assign depths), and
determining a difference based at least in part on a first image coordinate associated with the image feature and a second image coordinate associated a 
Therefore taking the combined teachings of Kusano and Ganjineh with Wisniowski as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Wisniowski into the system of Kusano and Ganjineh. The motivation to combine Wisniowski, Ganjineh and Kusano would be recognize potential calibration anomalies and undertake appropriate remedial action(s) to mitigate potential degradation of the calibration (para. [0005] of Wisniowski).


Regarding claim 13, the modified invention of Kusano teaches a method further comprising determining, based at least in part on map data, an indication of a landmark location in the environment, the landmark location representative of the portion of the object in the environment (320 in fig. 3, para. [0026], [0030] of Kusano, a mapped landmark 320 that is within a predetermined distance from vehicle).

Kusano fails to teach determining, based at least in part on projecting the landmark onto the image, an image coordinate of the landmark; and
determining a difference between the image coordinate of the landmark and an image coordinate of the feature,


However Wisniowski teaches determining, based at least in part on projecting the landmark onto the image (para. [0054], project LIDAR data from the scan of the camera field of view onto the image data (e.g., by converting to the camera reference frame) to assign depths), an image coordinate of the landmark (para. [0021], [0024], coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame); and
determining a difference between the image coordinate of the landmark and an image coordinate of the feature (para. [0057], determine a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric),
wherein determining the position of the vehicle is based at least in part on the difference (para. [0021], [0046], [0055], calculate or determine distances between the objects and the vehicle).

Therefore taking the combined teachings of Kusano and Ganjineh with Wisniowski as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Wisniowski into the method 


Regarding claim 17, the limitations have been analyzed and rejected with respect to claim 3.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US20200018605) and Ganjineh et al (US20200098135) in view of Banerjee et al (US20200174130).
	Regarding claim 5, the modified invention of Kusano teaches a system wherein the sensor is a first sensor (126 in fig. 1 of Kusano), and wherein determining the position of the autonomous vehicle comprises:
receiving sensor data from a second sensor of the autonomous vehicle (124 in fig. 1 of Kusano), the sensor data comprising points representing the environment in three dimensions (para. [0055] of Kusano, LIDAR sensors are known to obtain a three-dimensional representation of an environment).

Kusano fails to teach projecting the points representing the environment in three dimensions onto the image so that a point of the points corresponds to a coordinate of the image and determining a depth of the feature based at least in part on the point corresponding to the coordinate of the image. However Banerjee teaches projecting 
	Therefore taking the combined teachings of Kusano and Ganjineh with Banerjee as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Banerjee into the system of Kusano and Ganjineh. The motivation to combine Banerjee, Ganjineh and Kusano would be to enable a more precise determination of a location of objects (para. [0004] of Banerjee).

Claims 7, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US20200018605) and Ganjineh et al (US20200098135) in view of Shtrom et al (US20190375422).

inputting the image into a machine learned model; and
receiving the feature from the model.

However Shtrom teaches inputting the image into a machine learned model (para. [0087], For example, control engine 610 may apply one or more neural networks (e.g., a convolutional neural network) to the optical image to identify /classify the object) and receiving the feature from the model (para. [0087], Note that the extracted features may include: edges associated with one or more potential objects in the optical image, corners associated with the potential objects).
Therefore taking the combined teachings of Kusano and Ganjineh with Shtrom as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Shtrom into the method of Kusano and Ganjineh. The motivation to combine Shtrom, Ganjineh and Kusano would be to facilitate accurate training of a predictive model based on a dataset (para. [0059] of Shtrom).


Regarding claim 9, the modified invention of Kusano fails to teach a method wherein the feature comprises:
a corner of the object;
a SIFT feature,

a feature vector.

However Shtrom teaches a method wherein an identified feature comprises a corner of the object (para. [0087], Note that the extracted features may include: edges associated with one or more potential objects in the optical image, corners associated with the potential objects).
Therefore taking the combined teachings of Kusano and Ganjineh with Shtrom as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Shtrom into the method of Kusano and Ganjineh. The motivation to combine Shtrom, Ganjineh and Kusano would be to facilitate accurate training of a predictive model based on a dataset (para. [0059] of Shtrom).


Regarding claim 21, the limitations have been analyzed and rejected with respect to claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663